Case 19-26738-JKS        Doc 15    Filed 11/20/19 Entered 11/20/19 11:54:09                Desc Main
                                   Document     Page 1 of 2



UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1(b)
                                                                         Order Filed on November 20,
                                                                        2019 by Clerk U.S. Bankruptcy
831087                                                                   Court District of New Jersey

PHELAN HALLINAN DIAMOND & JONES, PC
1617 JFK Boulevard, Suite 1400
Philadelphia, PA 19103
856-813-5500
Attorneys for BANK OF AMERICA, N.A.

In Re:                                                     Case No.: 19-26738 - JKS

   SHAYNE C. PHILLIPS                                      Hearing Date: 11/19/2019 @ 10:00 AM
   KELLY T. PHILLIPS
                                                           Judge: JOHN K. SHERWOOD
   Debtors
                                                           Chapter: 7



                        Recommended Local Form:     Followed     Modified


                                  ORDER VACATING STAY

         ___   The relief set forth on the following page is hereby ORDERED.




   DATED: November 20,
   2019
Case 19-26738-JKS          Doc 15     Filed 11/20/19 Entered 11/20/19 11:54:09              Desc Main
                                      Document     Page 2 of 2



       Upon the motion of BANK OF AMERICA, N.A., under Bankruptcy Code section 362(a)

for relief from the automatic stay as to certain property as hereinafter set forth, and for cause

shown, it is

       ORDERED that the automatic stay is vacated to permit the movant to institute or

resume and prosecute to conclusion one or more actions in the court(s) of appropriate

jurisdiction to pursue the movant's rights in the following:

           Real Property more fully described as:



       It is further ORDERED that the movant, its successors or assignees, may proceed with its

rights and remedies under the terms of the subject Retail Installment Sale Contract Simple Finance

Charge and pursue its state court remedies including, but not limited to, taking the property to

sheriff's sale, in addition to potentially pursuing other loss mitigation alternatives, including, but not

limited to, a loan modification, short sale or deed-in-lieu foreclosure. Additionally, any purchaser

of the property at sheriff's sale (or purchaser's assignee) may take any legal action for enforcement

of its right to possession of the property.

           Personal property more fully described as:

                       2018 AUDI Q7 (VIN #WA1VAAF7XJD016546)



       It is further ORDERED that the movant may join the debtor and any trustee appointed in

this case as defendants in its action(s) irrespective of any conversion to any other chapter of the

Bankruptcy Code.

       The movant shall serve this order on the debtor, any trustee and any other party who entered

an appearance on the motion.

                                                                                              rev. 7/12/16

                                                    2
